         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 1 of 26



Wesley James Furlong (MT Bar No. 42771409)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Ave, Suite 502
Anchorage, AK 99501
Ph. (907) 276-0680
Fax (907) 276-2466
wfurlong@narf.org

Jacqueline De León*
Matthew L. Campbell*
NATIVE AMERICAN RIGHTS FUND
1506 Broadway
Boulder, CO 80302-6296
(303) 447-8760
jdeleon@narf.org
mcampbell@narf.org

Samantha Kelty*
NATIVE AMERICAN RIGHTS FUND
1514 P Street, NW (Rear) Suite
Washington, D.C. 20005
(202) 822-0068
kelty@narf.org

Alex Rate (MT Bar No. 11226)
ACLU OF MONTANA
Post Office Box 1968
Missoula, MT 59806
Phone: (406) 224-1447
ratea@aclumontana.org

Attorneys for Plaintiff

*Pro Hac Vice Forthcoming

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA




                                        1
             Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 2 of 26



  BLACKFEET NATION,                                     COMPLAINT FOR
                                                      DECLARATORY AND
                  Plaintiff,                          INJUNCTIVE RELIEF
  vs.

  COREY STAPLETON, in his official
  capacity as Montana Secretary of State,
  THE COUNTY OF PONDERA, as a
  political subdivision organized under
  the laws of the State of Montana,
  KODY FARKELL, in her official
  capacity as Pondera County Clerk &
  Recorder/Election Administrator,
  DALE J. SEIFERT, in his official
  capacity as Pondera County
  Commissioner, THOMAS A. KUKA,
  in his official capacity as Pondera
  County Commissioner, and JIM
  MORREN, in his official capacity as
  Pondera County Commissioner,

                  Defendants.


                                 NATURE OF THE CASE
        1.     This action is initiated by the Blackfeet Nation on behalf of its tribal members

who are qualified voters of the State of Montana, pursuant to the U.S. and Montana

Constitutions, the Voting Rights Act of 1965, and Montana State directives and orders.

        2.     At issue in this case is Defendants’ refusal, despite timely requests, to

establish a site that provides in-person voter registration, in-person early voting, and

Election Day voting (hereinafter “satellite office”) on the Blackfeet Indian Reservation.

Defendants have, however, established in-person voting off-Reservation in Conrad,


                                               2
           Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 3 of 26



Montana, almost sixty miles away from the required satellite office in Heart Butte,

Montana, and nearly eighty miles away from some Blackfeet tribal members. In fact, Heart

Butte is the farthest distance from Conrad from anywhere in Pondera County.

      3.     The vast majority of Blackfeet members lack residential home mail delivery

and so cannot vote safely from home during the COVID-19 pandemic. Accessing mail is

difficult, costly, and at this time, unsafe. Additionally, due to socioeconomic factors, such

as poverty, homelessness, and lack of reliable public and private transportation, the

significantly greater distance required for them to reach the voting site will make it

substantially more difficult, if not impossible, for them to take advantage of the

convenience and benefits of in-person registration, in-person early voting, and Election

Day in-person voting. All of these options are available to off-reservation residents of

Pondera County.

      4.     Indeed, a Montana State District Court recently outlined the many difficulties

Native American voters face in Montana. See Court’s Findings of Fact, Conclusions of

Law and Order, Western Native Voice v. Stapleton, Cause No. DV 20-0377 (Sept. 25,

2020).

      5.     Without a satellite office, voting is less available to members of the Blackfeet

Nation in Pondera County in violation of Section 2 of the Voting Rights Act of 1965, the

Fourteenth Amendment to the United States Constitution, the Constitution of the State of




                                             3
           Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 4 of 26



Montana, Secretary of State Election Directive #01-2015 and Governor Bullock’s August

6, 2020 Directive Implementing Executive Orders 2-2020 and 3-2020.

      6.     Defendants’ failure to establish a satellite office has a significant disparate

impact on Tribal members’ voting power, denies the Plaintiff’s members of the right to

vote, and is an apparent attempt to dilute the voting strength of those members.

      7.     If such inaction is allowed, the ability of Blackfeet members to effectively

participate in the political process will be hindered. Plaintiff seeks declaratory and

injunctive relief, both temporary and permanent, as well as a temporary restraining order,

compelling the Defendants to establish a satellite election office in Heart Butte, Montana.

This relief is sought on the grounds that failure to open the satellite office is a denial of the

equal right to vote, the lack of a satellite office has a disparate and immensely burdensome

impact upon Tribal members, and that the denial violates Secretary of State Election

Directive #01-2015, Ex. K, and Governor Bullock’s August 6, 2020 Directive

Implementing Executive Orders 2-2020 and 3-2020, Ex. L.

      8.     The failure to establish a satellite office location will result in Tribal members

having less opportunity than white citizens to participate in the political process and elect

candidates of their choice for federal, state, and county offices.

      9.     Defendants have no legitimate, non-racial reason for refusing to establish the

satellite office. The COVID-19 pandemic is insufficient justification given that an in-

person, early voting option is available in the mostly non-Indian community of Conrad,


                                               4
            Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 5 of 26



Montana. And the County Clerk has just recently agreed to assist with training election

workers in Roosevelt County on the Fort Peck reservation next week, and therefore there

are no time constraints to training or implementing a satellite office.

      10.     Accordingly, Plaintiff asks this Court to grant it declaratory and injunctive

relief compelling Defendants to establish a satellite office at the Heart Butte High School

in Heart Butte, Montana on Monday, October 19 from 9-5PM; Monday, October 26 from

9-5PM; Monday November 2 from 9-5 PM; and on Election Day Tuesday, November 3

from 9-5PM.

                                      AUTHORITY

      11.      This action is brought by Plaintiff pursuant to Sections 2 and 12(d) of the

Voting Rights Act of 1965, as amended, 52 U.S.C. § 10301 (formerly codified at 42 U.S.C.

1973); 42 U.S.C. § 1983, providing for civil action for deprivation of rights; the Fourteenth

Amendment to the United States Constitution; 28 U.S.C. §§ 2201–2202 providing for

declaratory relief and other necessary or proper relief; and Article 2 of the Constitution of

the State of Montana. This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a)

to hear claims under the Constitution and laws of the State of Montana.

                             JURISDICTION AND VENUE

      12.     This case arises in large part under the Constitution and laws of the United

States. This case has original jurisdiction over this matter pursuant to 52 U.S.C. §

10308(f); 42 U.S.C. § 1983; 28 U.S.C. § 1362; 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(3)


                                             5
             Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 6 of 26



and (4); and 28 U.S.C. § 2201 and 2202, along with Article III of the United States

Constitution.

       13.       Declaratory relief is authorized by 28 U.S.C. § 2201 and 2202.

       14.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because this

action is predicated upon a federal question and a substantial part of the events or

omissions giving rise to the claims alleged herein occurred, and will continue to occur, in

this District.

                                           PARTIES

       15.       Plaintiff, Blackfeet Nation, is a federally recognized tribe with 17,321

enrolled members, approximately 7,000 of which live on the Blackfeet reservation. The

reservation is located in northern Montana and covers approximately 1.5 million acres.

The reservation is intersected by Glacier and Pondera counties. The Blackfeet Nation

asserts claims based on its own injuries and on behalf of its members as parens patriae.

       16.       Defendant Corey Stapleton is the Montana Secretary of State and is sued in

his official capacity.

       17.       Defendant Pondera County is a political subdivision organized under the laws

of the state of Montana.

       18.       Defendant Kody Farkell is the Pondera County Clerk & Recorder/Election

Administrator and is sued in her official capacity.




                                                6
            Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 7 of 26



      19.     Defendant Dale J. Seifert is a member of Pondera County Commission and is

sued in his official capacity.

      20.     Defendant Thomas A. Kuka is a member of Pondera County Commission and

is sued in his official capacity.

      21.     Defendant Jim Morren is a member of Pondera County Commission and is

sued in his official capacity.

                                    STATEMENT OF FACTS

Blackfeet’s Early Request for a Satellite Office and the Abrupt Closure of that Office

      22.     On December 30, 2019, Defendant Pondera County asked Plaintiff the

Blackfeet Tribe that if it desired a satellite election office for the primary to respond in

writing by January 31, 2020. Ex. A.

      23.      Seeking to ensure that all its members would have access to vote in 2020 as

they did in previous elections, on January 17, 2020, Blackfeet timely submitted a written

request to Pondera County for a primary satellite office. Ex. B.

      24.     This was done pursuant to Secretary of State Election Directive #01-2015,

which was signed pursuant to Title 13 of the Montana Code as well as this Court’s

statement in the Wandering Medicine v. McCulloch litigation.

      25.     In February 2020, Pondera County formally approved Blackfeet’s request for

a satellite office for the primary, and also approved a satellite office for the general

election, via Resolution #22-2019/2020. Ex. D.


                                             7
               Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 8 of 26



         26.     In the Resolution, the Commissioners “further resolved” that “the days and

hours will be evaluated after the June 2, 2020 Federal Primary Election and adapted, if

necessary, prior to setting those days and hours for future elections.” Id.

         27.     Given this resolution, the Tribe reasonably assumed its January 17, 2020

request for a satellite location was good for the general election and that the request had

been approved.

         28.     On April 22, 2020, Defendants sent a letter, via certified mail, to the Blackfeet

Tribal Council that the satellite office had been cancelled for the June 2 Primary Election.

Ex. E.

         29.     The Defendants’ sent a letter via certified mail to the Blackfeet Council

despite the request that any correspondence be sent to the Tribe’s attorney via email.

         30.     The letter was received by the office on April 27, but due to Blackfeet office

closures caused by the COVID-19 pandemic and to the Defendants’ failure to send the

letter to Plaintiff’s attorney as requested, Plaintiff did not receive this notification for

several months.

         31.     The April 22 letter from the Defendants only purported to apply to the

primary election, and did not indicate it had any effect on the general election.

Defendant’s Move to a Mail-In Election Except for the Off Reservation In-Person
Voting Location in Conrad, Montana

         32.     In response to the COVID-19 pandemic, the State of Montana authorized

counties to conduct mail ballot elections as opposed to traditional polling place elections.

                                                  8
            Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 9 of 26



      33.     Pursuant to this authorization, Pondera County is administering a mail ballot

election for the vast majority of the County.

      34.     Pondera County, however, is still providing in-person early voting at the

Pondera County Courthouse in Conrad, Montana, which began on October 2, 2020.

Election Day in-person voting is available at the Courthouse in Conrad as well.

      35.     The in-person voting location in Conrad, Montana, is nearly 60 miles, or

approximately one hour’s drive from Heart Butte, Montana.

      36.     A round-trip from Heart Butte to Conrad would take approximately two hours

to make by car.

Blackfeet’s Repeated Request for a Satellite Office and Defendants’ Denial Due to
Timing

      37.     On September 4, 2020, Blackfeet formally reaffirmed its January 17 request

for a satellite office with regard to the 2020 General Election and future elections. Ex. F.

      38.     The letter also explained the delays the Tribe experienced receiving the

County’s April 22 letter via certified mail due to COVID-19 staffing shortages and

reminded the County that the Tribe requested that correspondence be sent to their General

Counsel, Dawn Gray.

      39.     In the September 4 letter, Blackfeet outlined the challenges Blackfeet voters

face to access the mail-in voting process and why an all-mail-in election for Blackfeet

voters in Pondera County would disenfranchise those voters. Given these immense

challenges, Blackfeet reaffirmed its January request for a satellite office.

                                                9
         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 10 of 26



      40.       Two weeks later, on September 18, 2020, Defendant again sent

correspondence via certified mail to the Blackfeet council. Ex. G.

      41.       Given the time it takes for mail to be delivered in northern Montana on the

Blackfeet reservation, the letter was not received until September 23, 2020.

      42.       In the September 18 letter, despite Plaintiff’s request and approval for a

satellite office in January, and despite no notice that the satellite office would not be

honored, Defendant denied the reasonable request for a satellite office due to “time

constraints.”

      43.       On October 6, 2020, Blackfeet emailed Defendants again requesting a

satellite office for the 2020 General Election. Ex. H.

      44.       In the October 6 letter, Blackfeet again outlined their timely request for a

satellite office, why the failure to provide a satellite office is an unreasonable burden on

Blackfeet voters, and why the Defendants’ asserted reasons for denying the satellite office

were unreasonable and lacked merit.

      45.       With regard to the burden on Blackfeet voters, the October 6 letter outlined

why vote by mail is not a reasonable alternative and in fact increases the chance that

Blackfeet voters will be exposed to COVID-19 as explained in more detail below.

      46.       With regard to the Defendant’s reasoning, Blackfeet advised that training for

a satellite office should have taken place in January, when Blackfeet’s original request was




                                              10
           Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 11 of 26



made, and that it was Plaintiff’s understanding that the Secretary of State was willing to

assist with training presently.

      47.     Further, the county clerk of Roosevelt County has agreed to train election

workers for Roosevelt County the week of October 11th for the Fort Peck Reservation and

therefore any argument about “time constraints” is unavailing.

      48.     On October 7, 2020, Defendants responded to Blackfeet’s email again

refusing to establish a satellite office in Heart Butte. Ex. I.

      49.     Defendants stated “the hours needed to train individuals to staff the satellite

office would not be feasible.”

      50.     Given that a Montana county clerk has agreed to train election workers for

Roosevelt County the week of October 11th for the Fort Peck Reservation, any assertion

that there is not sufficient time to train individuals is, again, unavailing.

      51.     Further, the Blackfeet Nation can readily identify qualified individuals

ready and willing to be trained as Election Judges.

      52.     In their October 7 letter, Defendants referred Blackfeet and its members to

the options of early and Election Day in-person voting in Conrad, Montana or to voting

by mail.

      53.     As the Pondera County Election Administrator, it is Defendant Kody

Farkell’s responsibility to ensure election officials staffing a satellite election office are

trained.


                                               11
         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 12 of 26



      54.    Ms. Farkell should have begun that process in January when Blackfeet first

made its request.

      55.    Ms. Farkell has successfully run a satellite voting location on Blackfeet

Nation in Heart Butte in the past.

Defendant’s Proposal is Insufficient and Denies Blackfeet Tribal Members an Equal
Opportunity to Vote

      56.    The proposed voting options for Blackfeet Tribal members are insufficient

and do not give them an equal opportunity to vote.

      57.    In-person voting in Conrad, Montana is not accessible to those living on the

Blackfeet Indian Reservation because it is unreasonably far away and creates an unlawful

burden on the right to vote for Blackfeet members.

      58.    And voting by mail also places disproportionate and heavy burdens on

Blackfeet voters.

      59.    A State Judicial District Court in Montana recently highlighted the many

barriers Tribal Nations and their members face to vote in Montana. See Court’s Findings

of Fact, Conclusions of Law and Order, Western Native Voice v. Stapleton, Cause No. DV

20-0377 (Sept. 25, 2020).

      60.    In particular, the Court highlighted the difficulties Native voters face when

they attempt to vote by mail and the geographic and other barriers that they face. Id. at 11-

16.




                                             12
            Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 13 of 26



        61.    According to the census.gov, https://www.census.gov/quickfacts/MT, the

overall poverty rate of the State of Montana is 12.6%

        62.    The Blackfeet Nation has nearly triple the poverty rate of the state of Montana

at 35.8%.

        63.    Given the extreme poverty, Blackfeet members cannot always afford a tank

of gas and instead may choose to spend limited funds on necessities such as food or

heating.

        64.    Lack of access to a vehicle, or shared vehicles is also very common on the

Blackfeet Reservation.

        65.    One vehicle is often responsible for getting many members of a household to

and from work or school, to all social engagements, all doctor’s appointments, and all

errands including mail runs. Dependable vehicles that can manage difficult road conditions

are even rarer, making a working vehicle in the election month of November especially

difficult to come by.

        66.    Vote by mail is not a reasonable alternative to the in-person voting that would

be available at a satellite election office.

        67.    Indeed, as Defendants are aware, houses on Blackfeet do not receive mail

delivery.

        68.    As a consequence, tribal members rely on P.O. boxes to send and receive

mail.


                                               13
         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 14 of 26



      69.      Often, tribal members share P.O. boxes because there is a fee associated with

the boxes, because there may not be enough boxes to service the entire population, and

because members often cannot regularly pick up their own mail and must depend on others

to pick up and deliver their mail for them.

      70.      Distance to post offices varies widely among members living on the

reservation.

      71.      Some members might live within a mile of the post office while others live

upwards of 20 miles from the post office.

      72.      Even when a post office is “close,” travel to the post office may still be

difficult for members that lack access to a vehicle, especially given the harsh weather on

the Blackfeet reservation.

      73.      Snow is present 8-9 months of the year on the Blackfeet reservation.

      74.      Snow, ice, and mud can make travelling difficult or roads impassable.

      75.      The only post office on the Blackfeet reservation in Pondera County is in

Heart Butte and is open limited hours of 8:15 am to 11:30 am and 12:00 pm to 2:45 pm and

is completely closed on Saturdays. In fact, there are no post offices in Pondera County

fully open from 8:30 am to 5:00 pm. The post office in Conrad is open the most hours at

7.5 hours daily, but it is 57.7 miles away, one-way

      76.      Even if members can successfully travel to the post office to vote, it is not as

safe as a satellite office option would be.


                                              14
         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 15 of 26



       77.   Tribal members would have to interact with a person at the post office, or

have an interaction with someone who has picked up or will drop off their ballot for them.

       78.   These interactions do not necessarily occur with proper personal protective

equipment (PPE) and social distancing.

       79.   Given the difficulties accessing mail, it is common for mail to be picked up

once a week, once a month, or more.

       80.   At times, mail can be significantly delayed due to multiple people accessing

one P.O. Box.

       81.    The safer in-person option is through a satellite election office at Heart Butte

High School with proper PPE, social distancing, and curbside voting options.

       82.   Blackfeet tribal members prefer to vote on the reservation instead of

travelling off the reservation.

       83.   Heart Butte, Montana – the site of Blackfeet’s proposed satellite election

office – is 93.7% Native American.

       84.   Conrad, Montana –the site of Blackfeet’s only in-person voting option at the

Pondera County Courthouse – is 95.1% white

       85.   Racial tensions exist between Blackfeet tribal members and the border town

in Conrad and some tribal members are not comfortable travelling to Conrad in order to

vote




                                             15
          Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 16 of 26



      86.    Racial tensions between Native Americans and border town communities was

well documented in the May, 2019 United States Commission on Civil Rights report

entitled “Bordertown Discrimination in Montana”, https://www.usccr.gov/pubs/2019/05-

29-Bordertown-Discrimination-Montana.pdf, (attached as Ex. N) the findings of which

are incorporated into this Complaint by reference. Montana has repeatedly been the subject

of litigation due to its inequitable treatment of Native Americans’ access to voting

practices and procedures.

      87.    The USCCR report notes “[r]ecent litigation in Montana has centered around

voter registration and access to the ballot inequalities for Native Americans. The

committee is aware that Native Americans by and large have non-traditional mailing

addresses and suffer great distances to travel for in-person voting.”

      88.    In 2012, Montanan tribes filed suit in Wandering Medicine v. McCulloch

challenging the very issue in this case – the failure of counties to provide satellite election

offices on tribal lands.

      89.    On March 26, 2014, the Honorable Donald Molloy denied the Defendants’

Motion to Dismiss in Wandering Medicine, permitting Plaintiffs’ Voting Rights Act and

Equal Protection claims to proceed. The facts underlying Judge Molloy’s order are

virtually identical to the case at bar. Ex. O.




                                                 16
          Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 17 of 26



      90.    The Wandering Medicine Case was ultimately settled, and the settlement

agreement requires tribes and county officials to work together to determine the location

and operation hours of satellite offices. Ex. M.

      91.     Through Election Directive #01-2015, the Secretary of State expanded the

settlement and mandated that all Montana counties with an American Indian reservation,

including Pondera County, implement the essential terms of the Wandering Medicine

Settlement. Specifically, Election Directive #01-2015 requires counties to open satellite

election offices on reservations if required to protect the voting rights of tribal members

under the Voting Rights Act. Ex K.

      92.    Just two weeks ago, the Montana Thirteenth Judicial District Court, County

of Yellowstone, vindicated the Blackfeet Nation’s legal challenge to voting procedures that

hindered its tribal members’ ability to vote. The court held that the Ballot Interference

Prevention Act violates tribes’ constitutional rights to vote, to free speech, and to due

process of law. Western Native Voice v. Stapleton, DV-2020-377 (September 25, 2020). In

its Order, the court noted that the case included “questions of equality under law” and

remarked how, “[t]his case and the facts presented at trial turn a spot light to our fellow

citizens that still live below the poverty line with limits to health care, government services,

mail services and election offices – those citizens are the Native Americans that reside on

reservations within Montana’s borders.” Id.




                                              17
           Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 18 of 26



      93.       Pondera County’s move to vote by mail is yet another voting procedure that

makes it more difficult for Blackfeet Indian Reservation Members to vote and is unlawful.

See, e.g., Spirit Lake Tribe v. Benson Cnty., No. 10-cv-95 (D. N.D. Oct. 6, 2011)

(preliminary injunction granted due to disproportionate impact of move to vote by mail on

Native American community).

      94.       The refusal to establish a satellite election office in Heart Butte, Montana on

the Blackfeet Reservation violates the rights of Blackfeet’s members to participate in the

political process and will unconstitutionally limit their political power.

      95.       The burdens placed on Blackfeet voters are in part caused by or linked to

social and historical conditions that have or currently produce discrimination against

Blackfeet voters.

      96.       There are no legitimate interests that justify placing these burdens on the right

to vote.

      97.       Indeed, the policy and reasoning underlying the denial is tenuous.

                                      CAUSES OF ACTION

                                  CLAIM ONE
                  VIOLATION OF THE EQUAL PROTECTION CLAUSE
                       OF THE FOURTEENTH AMENDMENT

      98.       Plaintiffs incorporate by reference all preceding paragraphs as if fully set

forth herein.




                                                18
          Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 19 of 26



      99.    The Equal Protection Clause of the Fourteenth Amendment to the U.S.

Constitution provides in relevant part: “[N]or shall any State deprive any person of life,

liberty, or property, without due process of law; nor deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV, § 1.

      100. The Fourteenth Amendment prohibits the imposition of severe burdens on the

fundamental right to vote unless they are “narrowly drawn to advance a compelling state

interest.” Burdick v. Takushi, 504 U.S. 428, 434 (1992) (citation omitted).

      101. The fact that Pondera County has established satellite voting locations in the

past “bolsters” Plaintiffs’ Equal Protection claims. See, Order Denying Motion to Dismiss,

Wandering Medicine v. McCulloch, Cause No. CV 12-135-BLG-DWM (March 26, 2014)

(holding, “Plaintiffs present a plausible claim for discriminatory intent and that the law, as

alleged, bears more heavily on Indians than other races. The potential for such a claim is

bolstered by the allegation that Rosebud County, one of the counties in question, has

established these types of offices before, (id. at ~ 118), but has refused to do so in the

present instance.”).

      102. Forcing Blackfeet voters to travel extreme distances to vote is a severe burden

on their right to vote.

      103. Permitting in-person early voting at the Pondera County Courthouse in

Conrad, Montana, which began on October 2, 2020, and Election Day in-person voting at

the Courthouse in Conrad, and denying it to Blackfeet voters is clearly discriminatory.


                                             19
         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 20 of 26



      104. Forcing Blackfeet tribal members who disproportionately lack residential

mail pick up or delivery relative to the white voters in Pondera County to vote by mail is

discriminatory.

      105. The Defendants’ stated interest is not compelling, and the denial is not

narrowly tailored to advance the Defendants’ asserted interests.

      106. Plaintiff will continue to suffer the violation of these rights as alleged in the

Complaint absent relief granted by the Court.

                               CLAIM TWO
                VIOLATION OF THE VOTING RIGHTS ACT OF 1965

      107. Plaintiffs incorporate by reference all preceding paragraphs as if fully set

forth herein.

      108. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301, protects

Plaintiff from denial or abridgment of the right to vote on account of race, color, or

membership in a language minority group. Section 2 provides: “No voting qualification

or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by

any State or political subdivision in a manner which results in a denial or abridgment of

the right of any citizen of the United States to vote on account of race or color,” or

membership in a language minority group. 52 U.S.C. § 10301.

      109. To be Native American is both a political affiliation and a race and Native

Americans are recognized as a language minority group under the Voting Rights Act.



                                            20
          Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 21 of 26



      110. Defendants’ failure to establish a satellite office location on the Blackfeet

Reservation disparately impacts members of the Plaintiff Tribe relative to other members

of the electorates’ ability to participate in the political process and elect representative of

their choice, in violation of Section 2 of the Voting Rights Act.

      111. Defendants’ move to vote by mail disparately impacts Native Americans

residing on the Blackfeet reservation due to the lack of residential mail delivery on the

reservation and the increased burdens Native Americans face due to poverty, road

conditions, and lack of access to road-ready vehicles, in violation of Section 2 of the

Voting Rights Act.

      112. As recent as this year, Plaintiffs were forced to sue for relief from

discriminatory voting practices. Western Native Voice vs. Stapleton, DV-2020-377

(September 25, 2020).

      113. The very issue of this case has already been litigated through the Wandering

Medicine case, and the subsequent settlement obligations extended to Ponderosa County

via Election Directive #01-2015.

      114. Plaintiffs suffer disproportionately from poverty, low educational attainment,

are disproportionately incarcerated, and are in poorer health than white Montanans,

hindering their ability to effectively participate in the political process.

      115. Plaintiff will continue to suffer the violation of these rights as alleged in the

Complaint absent relief granted by the Court.


                                              21
         Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 22 of 26



                                CLAIM THREE
                  VIOLATION OF THE MONTANA CONSTITUTION

      116. Plaintiffs incorporate by reference all preceding paragraphs as if fully set

forth herein.

      117. Defendants have acted to deprive the voters of Blackfeet Nation equal

elections by arbitrarily failing to establish a satellite office location on the Blackfeet

reservation in violation of the Constitution of the State of Montana.

      118. Montana’s Constitution explicitly protects the right to vote. It states: “All

elections shall be free and open, and no power, civil or military, shall at any time interfere

to prevent the free exercise of the right of suffrage.” Mont. Const. art. II, § 13.

      119. The right to vote is a “fundamental right.” Willems v. State, 325 P.3d 1204 ¶

32 (Mont. 2004).

      120. As a fundamental right, “any infringement of [the right] will trigger the

highest level of scrutiny, and, thus, the highest level of protection by the courts.” Kloss v.

Edward D. Jones & Co., 54 P.3d 1 ¶ 52 (Mont. 2002), on reh'g in part, 57 P.3d 41 ¶ 52

(Mont. 2002).

      121. Montana's fundamental rights - those that are either found in the Declaration

of Rights or rights “without which other constitutionally guaranteed rights would have

little meaning” - are evaluated on a strict scrutiny standard. Butte Cmty. Union v. Lewis,

(1986), 712 P.2d 1309, 1311 (Mont. 1986); Snetsinger v. Mont. Univ. Sys., 104 P.3d 445



                                              22
          Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 23 of 26



(Mont. 2004); see also Oberg v. Billings, 674 P.2d 494 (Mont. 1983) ("Examples of

fundamental rights include privacy, freedom of speech, freedom of religion, right to vote

and right to interstate travel.").

       122. Because voting rights cases involve a fundamental political right an

infringement of the right to vote is also evaluated under the “strict scrutiny standard.”

Johnson v. Killingsworth, 894 P.2d 272, 273 (Mont. 1995).

       123. “Having once granted the right to vote on equal terms, the State may not, by

later arbitrary and disparate treatment, value one person’s vote over that of another.” Big

Spring v. Jore, 109 P.3d 219 ¶ 18 (Mont. 2005).

       124. The Defendant’s approval of a satellite office and then removal of that office

on the Blackfeet reservation places an immense burden on the right of the Blackfeet people

to vote, and is a violation of the Montana Constitution.

       125. There is no compelling reason to deny a satellite office, and the denial is not

narrowly tailored to effectuate any compelling interest.

       126. Plaintiff will continue to suffer the violation of these rights as alleged in this

Complaint absent relief granted by the Court.

                                 CLAIM FOUR
                VIOLATION OF THE MONTANA SECRETARY OF STATE
                         ELECTION DIRECTIVE #10-2015

       127. Plaintiffs incorporate by reference all preceding paragraphs as if fully set

forth herein.


                                             23
           Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 24 of 26



      128. Montana Secretary of State Election Directive #01-2015 requires each county

with an American Indian reservation that includes voting-eligible residents to open

satellite elections offices on those reservations and requires that those offices provide in-

person absentee voting and late registration services equivalent to the services offered at

the main county elections office. Ex. K.

      129. Defendants have refused to open a satellite office for Blackfeet despite

repeated timely and reasonable requests.

      130. Yet, Defendants maintain an in-person voting office at the Conrad

Courthouse, which is a significant distance away from Blackfeet, for non-Indian voters.

      131. Defendants’ failure to open a satellite office in Heart Butte, Montana is a

violation of the Directive.

      132. Without an order requiring a satellite office in Heart Butte, Montana,

Defendants will continue to violate the Directive.

                                           RELIEF

      WHEREFORE, Plaintiff prays that the Court enters judgment in its favor as

follows:

      1.      That this Court assume jurisdiction;

      2.      That this Court declare that the Defendants’ failure to provide a satellite office

on the Blackfeet Indian Reservation violates existing law, including, but not limited to, §

2 of the Voting Rights Act, as amended, the Fourteenth Amendment to the United States


                                              24
           Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 25 of 26



Constitution, the Montana Constitution, and Montana Secretary of State Election Directive

#10-2015.

      3.      That this Court grant preliminary and permanent injunctive relief by ordering

Defendants to establish a satellite election office with in-person early registration and in-

person early voting on the Blackfeet Indian Reservation beginning on Monday, October

19 from 9-5PM; Monday, October 26 from 9-5PM; Monday November 2 from 9-5PM;

and on Election Day Tuesday, November 3 from 9-5PM, for the full period authorized by

Montana law for all future elections, and further relief as the interest of justice may require;

      4.      Issue an order pursuant to the Section 3(c) of the Voting Rights Act, 52 U.S.C.

§ 10302(c) requiring Pondera County to obtain preclearance, for a necessary and

appropriate period of time, from the Attorney General of the United States for any and all

future changes in voting law, upon a determination that Pondera County has shown that

the proposed changes do not have the purpose and will not have the effect of denying or

abridging the right to vote on account of race or color;

      5.      Grant Plaintiff reasonable attorneys’ fees, litigation expenses, and costs

pursuant to 52 U.S.C. § 10310, 42 U.S.C. § 1973(e) and § 1988, and the private attorney

general doctrine; and

      6.      Grant the Plaintiff any further relief which may in the discretion of the Court

be necessary and proper to ensure that the voting rights of Indians within Pondera County

are properly respected in accordance with the Orders of this Court.


                                              25
  Case 4:20-cv-00095-DLC Document 1 Filed 10/09/20 Page 26 of 26



DATED this 9th day of October, 2020.

                             /s/ Wesley James Furlong
                             Wesley James Furlong (MT Bar No. 42771409)
                             Jacqueline De León*
                             Matthew L. Campbell*
                             Samantha Kelty*
                             NATIVE AMERICAN RIGHTS FUND

                             /s/ Alex Rate
                             Alex Rate (MT Bar No. 11226)
                             ACLU OF MONTANA

                             ATTORNEYS FOR PLAINTIFF

                             * Pro Hac Vice forthcoming




                                  26
